EXHIBIT 10.17

 

COLLECTIVE BARGAINING AGREEMENT

 

BETWEEN

 

INTERNATIONAL UNION OF OPERATING
ENGINEERS

 

LOCAL 68-68A-68B, AFL-CIO

 

AND

 

TROPICANA CASINO AND RESORT

 

Site: Atlantic City, NJ

 

MAY 1, 2006 — APRIL 30, 2011

 

--------------------------------------------------------------------------------


 

AGREEMENT made and entered into           , by and between TROPICANA CASINO AND
RESORT , Iowa Avenue and Boardwalk, Atlantic City, New Jersey, hereinafter
referred to as “Employer,” “Casino,” or “Hotel,” and INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 68-68A-68B, AFL-CIO, 11 Fairfield Place, West
Caldwell, New Jersey, hereinafter referred to as the “Union.”

 

WITNESSETH

 

WHEREAS, the parties hereto desire to cooperate to stabilize labor relations by
establishing general standards of wages, hours, and other conditions of
employment, and to insure the peaceful, speedy, and orderly adjustment of
differences that may arise from time to time between Employer and its employees,
without resort to strikes, lockouts, boycotts, slowdowns or other economic
interferences with the smooth operation of the Hotel business of the Employer.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I — RECOGNITION

 

1. Employer recognizes the Union as the sole and exclusive collective bargaining
representative of the following employees employed by the Employer in Atlantic
City, New Jersey.

 

(a) Stationary Engineers ( ie., those employees responsible for successful
operation and ordinary maintenance of steam boilers, irrespective of pressure,
steam, or gas

 

--------------------------------------------------------------------------------


 

or electrical engines; refrigeration and air conditioning equipment; and
auxiliary power plants).

 

(b) Maintenance Mechanics ( ie., those employees responsible for the general
repair and maintenance of the Hotel facilities and appurtenances ).

 

(c) C Mechanics ( ie., those employees responsible for general policing,
cleaning and maintenance of gardens and interior plants; external grounds,
walks, drives, streets contiguous to the properties, garages, rooftops, and
thoroughfares; operates hand tools and equipment to accomplish same; performs
casual labor, including, but not limited to, changing filters and light bulbs
and delivering supplies and materials; driving vehicles and removing snow,
utilizing other than ride-on equipment, and other duties not requiring the
special training and experience of a skilled journeyman ).

 

2. (a) It is further understood and agreed that reconstruction, maintenance,
renovation, alteration and/or rehabilitation of the Hotel and its facilities and
appurtenances are covered by this Agreement, when the Employer considers it
feasible. The Hotel expressly reserves the right to have such work performed in
such manner and by such employees, as may be furnished by a subcontractor who
customarily engages in such types of work, and who has or will become signatory
to an Agreement with the respective trade that will be performing said work.

 

During the term of this Agreement, if work is outsourced to Atlantic Thermal
Systems, the Hotel agrees to require Atlantic Thermal Systems to abide by the
terms of the agreement reached between Atlantic Thermal Systems and Local 68 for
Trump Plaza’s operations.

 

(b) The parties specifically agree that Article 1, Section 2(a) shall not apply
to the business operations of any person or entity occupying space pursuant to a
lease, contract, sublease, subcontract or other agreement with the Employer
entered into prior to the effective date of this Agreement (such leases,
contracts, subleases, subcontracts or agreements being referred to herein as the
“Existing Contracts”) nor to the space they are occupying or will occupy,
provided that the square footage of such location or relocation may not be
expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been

 

2

--------------------------------------------------------------------------------


 

built out, occupied or opened for business and to any Assignees, Subtenants, or
replacement tenants subsequently occupying the space and shall continue for the
duration of any renewal or extension of the term of such Existing Contract or
any replacement contract. This exclusion shall further apply to any extensions
or modification of any Existing Contract, including without limitation those
modifications which may involve assignment of an Existing Contract, tenant
relocation or the expansion of space occupied pursuant to an Existing Contract.
Article 1, Section 2(a) does not apply to space occupied by health club, spa or
salon operations, food, snack or beverage operations commonly referred to as
“fast food” operations and retail operations in general which space is leased,
contracted or subcontracted to third parties. The parties have agreed to a side
agreement where future leased space would also be exempt from the provisions of
Article 1, Section 2(a). All other space leased or subcontracted after the
effective date of Agreement not described in this Section 2(b) shall be covered
under Article 1, Section 2(a).

 

(c) The Tropicana agrees that after an initial start up period to offer its
tenants major repair and maintenance of the electrical, steam, gas, water,
sewer, HVAC and alarm systems (collectively Base Systems) to the extent (l) such
type of work is performed by bargaining unit employees at its property
consistent with Section 2(a) and (2) it is the Employer’s judgment that such
work is critical to maintain the operations of the Base Systems of the Tropicana
and that is in the business interest of the Tropicana under the following
conditions:

 

1. The Tenant agrees to hold the Tropicana harmless in all respects of any
claims of damages in connection with such services, including but not limited
to, defect in workmanship by Tropicana’s Employees.

 

2. The Tropicana in its judgment, has the available staff to perform the work
without interfering with its own work and without additional training so as to
complete the repair in a timely manner as set by the Tropicana, based on its
priorities and which timeframe is satisfactory to the tenant.

 

3

--------------------------------------------------------------------------------


 

3. The tenant agrees to pay for the equipment and services as determined by the
Tropicana. The Union understands that tenants who do not promptly pay for these
services will not be eligible for such services in the future.

 

The Union’s business agent may approach Tropicana’s tenants who had declined an
interest in general, for any of the above services, and with pre-approval of
Tropicana, to discuss the potential with the tenant of offering Tropicana’s
services as described above with the understanding that (l) the Union can not be
coercive or disruptive in any manner, (2) the decision to utilize the services
is the tenant’s to make, and (3) the ultimate commercial transaction is in the
discretion of the Tropicana.

 

3. It is understood that general maintenance work will include occasional
routine electrical and work of other crafts within the Maintenance Department
which is not a full-time nature.

 

4. The parties recognize that the State of New Jersey Casino Control Act (Act),
provides that Unions seeking to represent employees licensed under the Act are
required to register with the Casino Control Commission. It is understood and
agreed that, unless exempted from the registration requirements, the Union will,
as a condition of this Agreement, so register. Should the Union fail for any
reason to obtain an exemption from registration or to obtain timely and valid
registration or should such registration, once obtained, be suspended or
cancelled, the Employer’s recognition of the Union and its obligation to bargain
with the Union and to observe the provisions of Article I, Paragraph 1 hereof,
or to deal with the Union under Article XIV hereof, shall terminate; provided,
however, that upon obtaining an exemption from registration or upon registration
as required under the Act within the term of this Agreement and the provisions
thereof so terminated shall be reinstated.

 

ARTICLE II — EMPLOYMENT AND UNION SECURITY

 

1. It shall be a condition of employment that all employees covered by this
Agreement who are members of the Union in good standing on the effective date of
this

 

4

--------------------------------------------------------------------------------


 

Agreement, shall remain members in good standing, and those who are not members
on the effective date of this Agreement shall, on or after the 90th day
following the effective date hereof, become members in good standing in the
Union. In the event that any employee fails to comply with the requirements of
this section to the extent of tendering customary dues and initiation fees,
Employer shall summarily discharge that employee upon receipt of written demand
therefor from the Union. The ninety (90) day period during which new employees
are not obligated to become members of the Union shall be designated as a trial
or probationary period for the benefit of the Employer, during which period
Employer has the right to discharge said employee without cause, and said
probationary employees shall not be covered by this Agreement nor derive any
benefits thereof.

 

2. Whenever additional employees are required, Employer shall notify the Union,
and the Union shall assist Employer in obtaining qualified and competent
employees, reserving to itself the right of first referral for potential
employees, provided, however, nothing herein contained shall preclude Employer
from employing workers on the open market. Whenever an employee is hired or
rehired, Employer shall within thirty (30) days notify the Union in writing of
the name and address of said employee.

 

3. Union agrees to furnish Employer with a memorandum showing the amount of dues
payable as members of the Union by each of the employees covered by this
Agreement. Likewise, Union agrees to furnish Employer with a memorandum showing
the amount of initiation fees, if any, payable by each new member covered by
this Agreement. Upon receipt of such memoranda and upon receipt of a signed
authorization from the employee, Employer agrees to deduct dues and initiation
fees from the wages or salaries of the respective employees pursuant to the
aforesaid memoranda. Such written authorization shall be irrevocable for
successive periods consistent with and coincident to the periods or dates of
succeeding collective bargaining agreements between the parties hereto.
Notwithstanding the foregoing, if any employee notifies the Employer and the
Union in writing fifteen (15) days before the expiration of the time periods
stated above of his wish to revoke its authority, the same shall be honored.

 

4. The Union will defend, indemnify, and save harmless the Employer against and
from any and all claims, demands, liabilities and disputes arising out of or by
reason of

 

5

--------------------------------------------------------------------------------


 

action taken or not taken by the Employer for the purpose of complying with
Section 3 of this Article.

 

5. If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resource Department with at least fourteen (14) days written notice, via
certified mail, of the delinquent fair share fees, initiation fees, dues or
contributions after the above time period has passed.

 

ARTICLE III — MANAGEMENT RIGHTS

 

1. The Union recognizes that the Management of the Hotel and the direction of
the working force is vested exclusively in the Employer, including, but not
limited to, the right to schedule work; to assign work and working hours to
employees; to establish quality and production standards and the most efficient
utilization of his services; to hire, promote, transfer, discharge or relieve
employees from duty because of lack of work; install and utilize the most
efficient equipment; and to create or eliminate any or all operations or job
classifications, subject to the seniority provisions herein contained. The
Employer shall have the right to make and enforce reasonable rules for the
conduct and appearance of employees not inconsistent with the provisions of this
Agreement.

 

2. It is understood that all Management rights held prior to the execution of
this Agreement, other than those specifically surrendered by this Agreement,
continue to be retained by the Employer.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV — CONTROL AND DISCHARGE

 

1. The Employer shall have the sole right to direct and control his employees.
Employer reserves the right, which right is hereby recognized by the Union, to
hire, retain, promote, demote, transfer, lay off, suspend, discharge or rehire
according to the requirements of the business and according to skill and
efficiency, giving due consideration to seniority. Employer shall have the
unquestioned right to suspend or discharge employee for actions such as, but not
limited to, dishonesty, willful misconduct, incompetence, drinking or
drunkenness on the job, insubordination, other good cause, or participation in a
proven, deliberate slowdown, work stoppage, or strike or violation of this
Agreement; provided, however, the Union does not waive its right to grieve and
arbitrate, nor is this section intended to affect the Employer’s burden of
proving just cause when, in its opinion, there has been a flagrant miscarriage
of justice.

 

2. The Employer agrees not to give any further consideration in subsequent
disciplinary actions of any discipline that is beyond two (2) years (one year
for attendance). This limitation does not apply to any discipline which impacts
legal obligations e.g. harassment, discrimination, etc.

 

3. It is further understood and agreed that, as a condition of employment, Union
members employed in the Employer’s Casino Hotel must be licensed under the Act.
If a Union member fails to obtain such a license or loses such a license for any
reason, he shall be released from employment, and such release shall not be
subject to the grievance procedure of this Agreement nor shall any other action
against the Employer, provided, however, that should the Union Member’s license
subsequently be issued or reinstated, he will be eligible for re-employment if a
vacancy exists in his job classification.

 

ARTICLE V — SENIORITY

 

1. For purposes of this Agreement, seniority shall be defined as length of
continuous service from the employee’s last employment date.

 

7

--------------------------------------------------------------------------------


 

2. The seniority of employees who successfully complete the ninety (90) days
probationary period set forth in Article II, Paragraph 1 above, shall date from
that employee’s date of hire and accrue only during active employment in the
bargaining units.

 

3. Seniority shall be broken by any of the following events:

 

(a) Voluntary quit;

 

(b) Discharge for cause;

 

(c) Failure because of layoff or any other reason to perform any work for the
Employer for six (6) months (one (1) year for worker’s compensation) to a period
equal to the affected employee’s seniority at the time he last ceased active
work for the Employer, whichever period is shorter, unless required to be
longer, as an accommodation under state or federal law which extension or lack
thereof, is not subject to the grievance and arbitration procedure. FMLA and
NJFLA leave runs concurrently with leaves under this Agreement to the extent
applicable.

 

(d) Failure to report to work on the next scheduled work day after the Employer
sends notice of recall from layoff by telegram to the employee’s last known
address, or failure to so report on the second scheduled work day after such
notice is sent by registered or certified mail.

 

(e) Failure to report for work upon expiration of a leave of absence.

 

(f) Absence from work without notice to the Employer for two (2) consecutive
work days.

 

4. Failure to report or failure to notify the Employer under Subsections (d),
(e) or (f) shall not result in a break in seniority, if such failure is due to
conditions beyond the employee’s control. Any loss of seniority under
Subsections (d), (e) or (f) shall constitute a voluntary leaving of work without
good cause.

 

5. Shop stewards will receive superseniority for purposes of layoff and recall
assuming they are qualified to perform the existing work in the opinion of the
Company. The Unions can only designate one shop steward per bargaining unit for
this purpose.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI — NO DISCRIMINATION

 

1. There shall be no discrimination against any employee because of Union
membership or lawful Union activities or because of race, color, sex, age,
creed, national origin, ancestry, or liability to military service.

 

2. The parties recognize and agree to comply with the Equal Employment
Opportunity and Affirmative Action requirements of the New Jersey Casino Control
Act and the Affirmative Action program adopted by the Employer in compliance
therewith.

 

ARTICLE VII — VACATIONS

 

1. All employees covered by this Agreement at the conclusion of their first
anniversary year of employment shall be entitled to one (l) week of vacation,
with pay.

 

2. All employees covered by this Agreement who shall have been regularly
employed for two (2) years, but less than eight (8) years, shall receive two
(2) weeks vacation, with pay.

 

3. All employees covered by this Agreement who shall have been regularly
employed for more than eight (8) years, but less than ten (10) years, shall
receive three (3) weeks vacation, with pay.

 

4. All employees covered by this Agreement who shall have been regularly
employed for more than ten (10) years, shall receive four (4) weeks vacation,
with pay. The fourth week may, with mutual consent, be taken on a per day basis,
provided the employee gives the Employer ten (10) days notice of the day to be
taken.

 

5. Vacations shall be taken at the convenience of the Employer, but seniority
shall be recognized in scheduling the same.

 

6. All employees who have completed more than one (l) year of employment whose
employment is terminated for reasons other than cause, shall be entitled to a
proration of earned vacation for the year in which the termination or retirement
of said employee occurs.

 

7. Vacation time cannot be accumulated from year to year, but must be taken
within the current calendar year.

 

9

--------------------------------------------------------------------------------

 


 

     8. Employees vacations shall be reduced on a pro-rated basis for any leave
of absence consistent with the Employer’s leave policies for its unrepresented
employees. Employees must use up to half of their vacation entitlement while on
FMLA and NJFLA leave, as long as at least the same is required for the
Employer’s unrepresented employees.

 

ARTICLE VIII — HOLIDAYS

 

     1. All employees covered by this Agreement shall be granted a holiday with
pay on the following days:

 

 

New Year’s Day

January 1st

 

 

 

 

Memorial Day

Last Monday in May

 

 

 

 

Independence Day

July 4th

 

 

 

 

Labor Day

1st Monday in September

 

 

 

 

Veteran’s Day

November 11th

 

 

 

 

Thanksgiving Day

4th Thursday in November

 

 

 

 

Christmas Day

December 25th

 

 

 

 

*Two Personal Days

To be taken during employee’s anniversary year

 

--------------------------------------------------------------------------------

*

At least one (l) week’s notice for personal holidays is required with Employer
reserving the right of refusal when business conditions dictate.

 

     2. When an Employee’s normal work shift includes a holiday and he will not
be required to work on the Holiday, the Employer shall notify him at least seven
(7) days before the holiday.

 

     3. Holiday pay shall consist of eight (8) hours of straight-time pay.
Employees who are required to work on a holiday shall be paid time and one-half
(l 1/2) for work performed on said holiday in addition to the holiday pay.

 

     4. In order to qualify for holiday pay, the employee must report for work
on his last scheduled day before said holiday and his first scheduled day after
said holiday, unless said requirement is specifically waived by Employer. If an
employee is scheduled to work on a holiday but does not report for work, he
shall not receive holiday pay unless he shall have been excused by his Employer
from working on said holiday.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IX — HOURS OF WORK OVERTIME

 

     1. The regular work week shall consist of five (5) consecutive days and the
regular work day shall consist of eight (8) consecutive hours.

 

     2. Time and one-half (l 1/2) shall be paid for all time worked in excess of
eight (8) hours in any one day or in excess of forty (40) hours in any one week.
There will be no pyramiding of daily or weekly overtime or premium pay under any
of the terms of this Agreement.

 

     3. If an employee is scheduled to work for any eight (8) hour shift,
employee shall receive one-half (1/2) hour break, as near the middle of the
shift as is possible, on Employer’s time.

 

     4. Overtime and holiday time shall be paid for and shall not be compensated
for by giving employee time off.

 

     5. Four Ten Hour Shifts — Under this provision, the Employer shall have the
right to establish four (4), ten (10) hour shifts. Overtime shall be paid for
all hours worked beyond ten (10) in any one day or forty (40) in one week at one
and one-half (l 1/2) times the basic hourly wage rate.

 

     If the Employer utilizes this option after a sixty (60) day trial period,
either party may notify the other in writing that it no longer desires to retain
this provision in the Contract and upon such notice, this shift option shall
terminate.

 

ARTICLE X — WAGES

 

     1. All employees working in any of the classifications in the schedule
annexed hereto shall be paid each week for services performed.

 

     2. Attached hereto and marked “Schedule A” and made part of this Agreement
are the wage scales applicable to the employees. The wage scale set forth in
said schedule is a minimum wage rate only.

 

     3. Whenever an employee shall be called out in an emergency, he shall be
paid for no less than four (4) hours regardless of the number of hours actually
worked by him.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XI — VISITATION

 

     Representatives of the Union shall have the right to visit the Hotel at
reasonable times in order to investigate matters covered by this Agreement and
grievances hereunder. Said visits shall not be made at such time or in such
manner as shall prevent the orderly operation of the Hotel business, and Union’s
representatives shall notify the Employer’s Director of Industrial Relations or
his designated representative immediately upon arrival at the Employer’s
premises.

 

ARTICLE XII — BENEFITS

 

1. Welfare Fund: The Employer agrees to make contributions to the Union Welfare
Fund as per “Schedule A” annexed hereto. All contributions are for all straight
time hours paid, not to exceed 2,080 hours per year, for every employee covered
hereby, retroactive to the first (1st) day worked on behalf of employees who
have completed their probationary period.

 

     In the event the Employer(s) determine that any other Participating
Employer currently pays or is allowed by the Union to pay lesser contributions
than the Employer, then at such time the Employer shall automatically reduce its
contribution to the lowest rate of any Participating Employer. In the event the
Union allows a Participating Employer to withdraw from the Fund and such
Participating Employer obtains health insurance for its Union employees at a
lower rate, then the Employer(s) may automatically reduce its Fund contribution
to the same rate.

 

2. Pension Fund: The Employer agrees to make contributions to the Union Pension
Fund as per “Schedule A” annexed hereto. All contributions are for all straight
time hours paid, not to exceed 2,080 hours per year, for every employee covered
hereby, retroactive to the first (1st) day worked on behalf of employees who
have completed their probationary period.

 

12

--------------------------------------------------------------------------------


 

3. Apprentice Training Fund: The Employer agrees to make contributions to the
Apprentice Training Fund as per “Schedule A” annexed hereto. All contributions
are for all straight time hours paid, not to exceed 2,080 hours per year, for
each employee covered hereby, retroactive to the first (1st) day worked on
behalf of employees who have completed their probationary period.

 

4. Such contributions shall be made for all hours which an employee gets paid,
thus including payment for holidays and paid vacations.

 

5. Annuity Fund: The Employer agrees to make contributions to the Union Annuity
Fund as per “Schedule A” annexed hereto. The Employer agrees to contribute
twenty-five cents ($.25) per hour, per employee, for each hour worked by
employees covered herein, to the Union Annuity Fund. The Employer agrees to
contribute any other contribution specified in “Schedule A” annexed hereto, to
the Annuity Fund on all hours worked or paid, including overtime hours, holiday
and vacation.

 

6. The Union will have the right thirty (30) days prior to the end of each
contract year to reallocate wage increases to the Health and Welfare Fund. Any
money reallocated will be paid on straight-time hours worked or paid, not to
exceed 2,080 hours in a contract year. Any money reallocated to the Health and
Welfare Fund cannot be diverted back into wages.

 

7. If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resource Department with at least fourteen (14) days written notice, via
certified

 

13

--------------------------------------------------------------------------------


 

mail, of the delinquent fair share fees, initiation fees, dues or contributions
after the above time period has passed.

 

ARTICLE XIII — NO STRIKES, NO LOCKOUTS

 

     Both the Union and the Employer recognize the service nature of the Hotel
business and the duty of the Employer to render continuous and hospitable
service to the public in the way of lodging, food and other necessary
accommodations. Therefore, the Union agrees that it will not call, engage in,
participate in, or sanction any strike, sympathy strike, work stoppage,
picketing, sit-down, sit-in, boycott, refusal to handle merchandise, or other
interference with the conduct of the Employer’s business for any reason
whatsoever, including the dealing by Employer with non-union suppliers or
deliverymen; nor will Union interfere with any guest or tenant at the Hotel
engaged in selling or exhibiting non-union made merchandise or in so doing
employing non-union help. Employer agrees that it shall not lockout its
employees or any part of them covered by this Agreement. Any such action shall
be a violation of this Agreement.

 

ARTICLE XIV — GRIEVANCES AND ARBITRATION

 

     1. For the purpose of this Agreement, a grievance is defined as a
complaint, dispute, or controversy between the parties to the application or
interpretation of this Agreement. All grievances shall be presented by either
party to the other within five (5) working days of their origin in order to be
raised in a timely fashion. All grievances not raised in a timely fashion or not
processed in accordance with the time periods set out below shall be considered
waived and abandoned.

 

     2. The following procedure shall be followed exclusively in the settlement
of all grievances arising under this Agreement.

 

          Step 1. The first step of the grievance procedure shall be between the
employee and/or the shop steward and the employee’s supervisor. If the employee
is dissatisfied with the action taken by the supervisor on his grievance, the
employee shall

 

14

--------------------------------------------------------------------------------


 

reduce the grievance to writing and present the written grievance to his
supervisor within two (2) working days of the supervisor’s verbal response.

 

          Step 2. If the grievance is not resolved in Step 1, then the shop
steward shall forward the written grievance to the department head within three
(3) working days of the response of the supervisor.

 

          Step 3. In the event that the grievance is not adjusted satisfactorily
after the timely presentation of the written grievance to the department head,
then a meeting between the Union Business Agent and a designated representative
of the Hotel shall be arranged.

 

          Step 4. In the event that the grievance is not adjusted satisfactorily
at Step 3, then the matter may be referred to the American Arbitration
Association for final and binding arbitration within fourteen (14) calendar days
of the unsatisfactory response to Step 3.

 

          It is understood that the parties, by mutual agreement, may extend the
time periods for processing grievances.

 

          In the event that the Employer is the aggrieved party, the Employer
may begin the processing of the grievance at Step 3.

 

          Grievances shall not be processed by shop stewards or Union officials
during working hours, unless mutually agreed to between the Union and the
Company.

 

          In the event that a grievance is referred to arbitration, the
grievance shall be submitted to the Industrial Arbitration Tribunal of the
American Arbitration Association with the request that the Association send to
the parties a list of arbitrators pursuant to its procedures. A grievance in
dispute shall be heard by the arbitrator, and his decision or award shall be
final and binding upon the parties hereto. The expenses incident to the
arbitration shall be borne equally by the Union and the Employer. Only one
grievance at a time shall be heard by the arbitrator unless otherwise agreed to
by the parties. The arbitrator shall not have the power to add to, subtract, or
modify any of the terms of this Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XV — APPRENTICESHIP AND TRAINING PROGRAM

 

     1. Each employer who employs at least ten (10), but less than twenty (20),
engineers, excluding apprentices, shall, at all times he employs said number of
engineers, employ at least one apprentice engineer. Further, each Employer who
employs twenty (20) or more engineers, excluding apprentices, should, at all
times he employs said number of engineers, employ at least two (2) apprentice
engineers. There is no obligation to employ an apprentice at the end of the
apprenticeship period.

 

     2. Apprentice engineers will be compensated at the following rates during
the period of training :

 

1st 6 months

 

60% of Mechanic “A” rate

 

 

 

2nd 6 months

 

65% of Mechanic “A” rate

 

 

 

3rd 6 months

 

70% of Mechanic “A” rate

 

 

 

4th 6 months

 

75% of Mechanic “A” rate

 

 

 

5th 6 months

 

80% of Mechanic “A” rate

 

 

 

6th 6 months

 

85% of Mechanic “A” rate

 

 

 

7th 6 months

 

90% of Mechanic “A” rate

 

 

 

8th 6 months

 

95% of Mechanic “A” rate

 

NOTE: Apprentice engineer compensation percent will be computed on the current
rate for Mechanic “A.”

 

ARTICLE XVI — SAFETY

 

     1. The Union and the Employer agree that it is in the best interests of all
members of the bargaining unit to maintain a safe and healthy work place and to
observe all safety requirements.

 

     2. Violations of established safety policies and procedures shall be
grounds for disciplinary action up to and including discharge.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XVII — NEW JERSEY CASINO CONTROL ACT

 

     The parties hereto recognize and agree that the State of New Jersey Casino
Control Act (P.L. 1977, c. 110) (the “Act”) and the rules and regulations
thereunder contain provisions requiring the licensing of employees, the
certifications of this and other provisions regulating and controlling “Casino
Hotel” employees of the Employer, and that this Agreement is subject thereto in
all respects.

 

ARTICLE XVIII — JURY DUTY

 

     1. Eligible employees, as determined by established Company Policy, who
serve as juror on regularly scheduled work day or days shall be paid the
difference only between the amount received by him for such service and his
daily base hourly rate for eight (8) hours to a maximum of ten (10) days for
each call. Employee will provide his immediate supervisor with:

 

          (a) Seventy two (72) hours of notice of such case.

 

          (b) Copy of court order to “appear.”

 

          (c) Official court documentation as to appearance and amount paid
Juror by court.

 

     2. It is understood that employees will be expected to report to work if
excused from Jury Duty during normal work hours which reasonably coincide with
scheduled work time.

 

ARTICLE XIX — FUNERAL LEAVE

 

     Members of the bargaining unit shall be permitted time off, with pay, to a
maximum of three (3) scheduled work days, for the purpose of arranging and
attending the funeral of a member of employee’s immediate family, defined as,
mother, father, spouse, brother, sister, children, mother-in-law, father-in-law,
and grandparents. Pay shall be the daily base hourly rate for eight (8) hours.
The Employer reserves the right to require official notification and/or proof of
death and attendance at funeral.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XX — SHOP STEWARDS

 

1. The Business Manager shall appoint a shop steward for each shift from among
the bargaining unit employees, and the Employer agrees to recognize those
individuals as such.

 

2. The Union agrees to notify the Employer in writing of the employees selected
to serve as shop steward. There shall be no discrimination against a shop
steward for the performance of his duties. Any infractions of the Agreement will
be brought to the attention of the supervisor on the company time. The
activities of the shop steward shall not reasonably interfere with the
performance of his work duties and shall not interfere with the operations of
the Employer.

 

3. In case of a workplace injury or illness, the supervisor shall notify the
steward as soon as possible after the injury or illness, and the steward shall
be given sufficient time to take care of the employee’s personal belongings.

 

4. An employee may request that a shop steward be present at any meeting where
the employee is the subject of a disciplinary investigation.

 

ARTICLE XXI — GENERAL CONDITIONS

 

1. The Employer shall furnish shirt and trousers (and/or coveralls) and launder
same at no cost to the employee. All clothing furnished by the Employer shall be
returned on termination.

 

2. Notwithstanding anything in the Contract to the contrary, all paid non
working time including, but not limited to, meal periods, rest and coffee break
periods, wash up and changing times, granted during an eight (8) hour shift
shall be limited to a total of one (1) hour, which will be handled by 1) a
fifteen (15) minute coffee break midway during an employee’s first four
(4) hours on the job; 2) a thirty (30) minute meal period at the middle of the
employee’s shift; and 3) either, at the Employer’s designation, a fifteen
(15) minute break added to the thirty (30) minute meal period or a fifteen
(15) minute break at the end of the employee’s shift. Each Employer will notify
the Union in writing and include the following waiver: “The Employer agrees to
waive the Most Favored Employer Clause with respect to the break issue.”

 

18

--------------------------------------------------------------------------------


 

3. The Employer may establish bi-weekly payroll, if all other employees of
property have agreed.

 

4. This contract does not recognize oral agreements, understandings, or past
practices. All such practices, side agreements, understandings, must be in
writing and signed by Employer and Union to be enforceable.

 

5. Trades employees may be assigned to work at other properties owned and
operated by their parent company if parent company owns or operates more than
one property in Atlantic City. Employees shall be first offered the opportunity
to take such assignment in accordance with their shop seniority, by shift. If an
insufficient number of employees accept the offered assignment, employees shall
be assigned in inverse order of shop seniority. In either case, the employee so
selected must have the requisite skill and ability to perform the assigned work.
Employees so assigned shall be paid at the rate of time and one-half (1 1/2)
their base hourly rate for all hours worked on such assignment.

 

6. An employee shall be entitled to receive one (1) hot meal during the course
of an eight (8) hour shift, as near to the middle of the shift as possible. If
an employee is required to work overtime for four (4) hours or more beyond his
regular shift, or is called out in an emergency and works for four (4) hours or
more, he shall be entitled to a meal.

 

7. Company clothing may be exchanged on company time.

 

8. When pay day falls on a holiday specified in the Contract, employees shall be
paid on the day before.

 

9. Possession of an appropriate trade license shall not be a prerequisite to a
promotion to lead person for plumber and electrician.

 

ARTICLE XXII — MOST FAVORED EMPLOYER

 

     Recognizing the competitive nature of the casino-hotel industry and the
desirability of maintaining a balance among the hotels in Atlantic City, the
Union agrees that if it enters into any contract with another employer operating
a casino-hotel or contractor on behalf of a casino-hotel in Atlantic City
containing terms as to wages, hours, conditions or operating conditions of this
Agreement more favorable to said other Employer than the terms of this Contract,
then, at the Employer’s option, said terms shall be incorporated into

 

19

--------------------------------------------------------------------------------


 

this Agreement and become supplementary thereto. The Union agrees that upon
demand of the Employer, it shall exhibit to the Employer, or its authorized
representative, any agreement entered into with another casino-hotel in Atlantic
City, New Jersey. A failure on the part of the Employer to insist upon the
application of this section, whether said failure is intentional or a result of
an oversight, shall not constitute a waiver of the Employer’s right to demand
enforcement of this provision on other occasions. Nothing herein contained shall
be interpreted to render this provision applicable to a hotel or motel which
does not own or operate a casino in Atlantic City.

 

     The parties agree that neither party may use the differences in “leased
property language” that exists amongst the Employers in any dispute regarding
the interpretation of language. Further, the Employers agree that none of them
will use the Most Favored Nations Clause regarding “leased property”.

 

ARTICLE XXIII — SAVINGS CLAUSE

 

     If any clause of this Agreement or portion thereof is found to be illegal
or invalid, the remainder of the clause or provision shall remain unaffected,
and all other provisions of the contract shall remain in full force and effect.

 

ARTICLE XXIV — TERM OF CONTRACT

 

     1. This Agreement shall become effective May 1, 2006, and shall continue in
full force and effect until midnight, April 30, 2011, and from year to year
thereafter unless either party gives written notice to the other at least sixty
(60) days prior to any expiration date as to its desire to modify or terminate
this Agreement.

 

     2. The Union anticipates negotiating new or amended contracts with other
casino hotels and/or the Casino Hotel Association upon the expiration of the
current contracts. The Employer shall have the right to exercise the option of
adopting the first such contract as its own, provided such option is exercised
at least sixty (60) days prior to April 30, 2011. If such option is exercised,
the instant Contract shall remain in effect until such time as the new contract
(with its appropriate retroactivity) becomes applicable. Such option shall

 

20

--------------------------------------------------------------------------------


 

similarly be applicable at the expiration of such successive contract between
the parties hereto. Any such contract shall contain the present Article XXII,
“Most Favored Employer.”

 

     3. Amendments, additions, and/or deletions to this Agreement, with the
exception of powers under Article XXII and Article XXIV, Paragraph 2, will be
null and void, unless in writing, and signed by the parties hereto.

 

21

--------------------------------------------------------------------------------


 

     IN WITNESS WHEREOF, the parties hereto have set their hands and seals the
day and year first above written, in Atlantic County, State of New Jersey.

 

TROPICANA CASINO AND
RESORT

 

INTERNATIONAL UNION OF
OPERATING
ENGINEERS, LOCAL 68-68A-68B,
AFL-CIO

 

 

 

/s/ Illegible

 

/s/ Illegible

Vice President

 

 THOMAS P. GIBLIN

In The Absence Of The President

 

Business Manager

 

 

 

  

 

/s/ Illegible

 

 

DENNIS J. GIBLIN

 

 

President

 

 

 

 

 

/s/ Illegible

 

 

MICHAEL V. GANN

 

 

Recording Secretary

 

 

 

 

 

/s/ Illegible

 

 

EDWARD BOYLAN

 

 

Business Representative

 

22

--------------------------------------------------------------------------------

 